54 N.J. 94 (1969)
253 A.2d 545
CITY OF BAYONNE, DEFENDANT-RESPONDENT,
v.
INTERNATIONAL NICKEL CO., INC. PLAINTIFF-APPELLANT.
The Supreme Court of New Jersey.
Argued May 19, 1969.
Decided June 2, 1969.
Mr. Prospero DeBona argued the cause for the appellant (Messrs. Milton, Keane & DeBona, attorneys; Mr. John B. Wefing on the brief).
Mr. Nicholas A. Panepinto argued the cause for the respondent, City of Bayonne.
Mr. Arthur J. Sills, Attorney General, filed a statement in lieu of brief for the respondent, Division of Tax Appeals (Mr. Charles H. Landesman, Deputy Attorney General, of counsel).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Conford in the Appellate Division, 104 N.J. Super. 45.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.